IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

KENDALL E. NEWTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-2555

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 9, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Kendall E. Newton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the judgment and sentence in Alachua County Circuit Court case number

01-2014-CF-001266A. Upon issuance of mandate in this cause, a copy of this opinion
shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

See Fla. R. App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the

trial court shall appoint counsel to represent petitioner on appeal.

BENTON, RAY, and OSTERHAUS, JJ., CONCUR.




                                            2